                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

PRISCILLA A. PETIT                                           CIVIL ACTION NO.:
           Plaintiff,                                        8:21-CV-02086-WFJ-AAS

v.


DOREEN A. SOUZA and
RICHARD J. SOUZA, II;
            Defendants____/



          AGREED UPON ORDER DIRECTING THE RELEASE OF FUNDS



       This Cause came before the Court on September 8, 2021, pursuant to the Temporary

Restraining Order Freezing Bank Accounts. Present before the Court via telephone were

Tarya A. Tribble, Esquire, attorney for the Petitioner, and Robin Maynard, Esquire, attorney

for the Defendants. The attorneys for the respective parties announced in open court an

agreement as to the release of funds; and based thereon, it is ordered as follows:

               1.      Bank of America is directed to segregate and remove the sum of

$594,400.19, from the accounts of Doreen A. Souza to wit:

                       a. $565,039.20 from the Savings account ending in xxx3186 and
                       b. $29,360.99 from the Checking ending in xxx7466.

and issue certified funds in the gross amount of $594,400.19 (five hundred ninety-four

thousand four hundred dollars and nineteen cents) payable to Priscilla Petit and mailed to

Tribble Law Center, P.A. 6328 US Highway 301, Riverview Fl 33578.
        2.   The Temporary Restraining Order shall thereafter be removed and shall have no

further force or effect.

        3. The Plaintiff shall thereafter file a Notice of Voluntary Dismissal without

Prejudice in this matter



        DONE AND ORDERED at Tampa, Florida on September 15, 2021.




        Conformed copies to:
        Tarya A. Tribble, Esq.
        Robin Maynard, Esq.
        Bank of America
